Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 1 of 83 Page ID
                                  #:601




                           Exhibit
                                    1
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 2 of 83 Page ID
                                                                                                #:602



                                                               1 Jonah A. Grossbardt (State Bar No. 283584)
                                                                 Matthew L. Rollin (State Bar No. 332631)
                                                               2 SRIPLAW
                                                               3 8730 Wilshire Boulevard
                                                                 Suite 350
                                                               4
                                                                 Beverly Hills, California 90211
                                                               5 323.364.6565 – Telephone
                                                               6 561.404.4353 – Facsimile
                                                                 jonah.grossbardt@sriplaw.com
                                                               7 matthew.rollin@sriplaw.com
                                                               8
                                                                 Attorney for Plaintiff
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 DOUGLAS KIRKLAND
                                                              10
                                                              11
                                                                                     UNITED STATES DISTRICT COURT
                                                              12
                                                              13                     CENTRAL DISTRICT OF CALIFORNIA
SRIPLAW




                                                              14
                                                              15   DOUGLAS KIRKLAND,                             Case No.: 2:20-cv-01374-CBM-
                                                                                                                 MAA
                                                              16
                                                                                                Plaintiff,
                                                              17                                                 PLAINTIFF DOUGLAS
                                                              18   v.                                            KIRKLAND’S FIRST SET OF
                                                                                                                 INTERROGATORIES
                                                              19   NAUSICAA RAMPONY, THE COOL                    DIRECTED TO DEFENDANTS
                                                              20   HEART, LLC, KFIR MOYAL ART                    THE COOL HEART, LLC AND
                                                                   LLC FDBA KFIR MOYAL ART                       NAUSICAA RAMPONY [Set No.
                                                              21   GALLERY INC., KFIR MOYAL ART                  1]
                                                              22   GALLERY INC., AND KFIR MOYAL,
                                                              23
                                                                                             Defendants.
                                                              24
                                                              25
                                                              26 PROPOUNDING PARTY: Plaintiff, Douglas Kirkland
                                                              27 RESPONDING PARTY: Defendants, Nausicaa Rampony and The Cool Heart, LLC
                                                              28 SET NO.: ONE


                                                                                                             1
                                                                                                                                  2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 3 of 83 Page ID
                                                                                                #:603



                                                               1         Plaintiff DOUGLAS KIRKLAND, by and through his undersigned counsel, and
                                                               2 pursuant to Rule 33 of the Federal Rules of Civil Procedure, hereby serve the
                                                               3 following First Set of Interrogatories to Defendants Nausicaa Rampony and The Cool
                                                               4 Heart, LLC. Defendants must answer each interrogatory separately, fully, in writing,
                                                               5 and under oath, within thirty (30) days after service. These Interrogatories and your
                                                               6 sworn answers to them may be offered as evidence at the trial of this cause. You are
                                                               7 further charged with the duty to supplement your Answers if you later obtain
                                                               8 information upon the basis of which you (a) know that though correct when made is
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 no longer true, and (b) the circumstances are such that a failure to amend is in
                                                              10 substance a knowing concealment.
                                                              11
                                                              12                                      INSTRUCTIONS
                                                              13         1.     For any requested information about a document that no longer exists or
SRIPLAW




                                                              14 cannot be located, identify the document, state how and when it passed out of
                                                              15 existence or when it could no longer be located, and give the reasons for the
                                                              16 disappearance. Also, identify each person having knowledge about the disposition or
                                                              17 loss, and identify each document evidencing the existence or nonexistence of each
                                                              18 document that cannot be located.
                                                              19                                       DEFINITIONS
                                                              20
                                                                         A.     The uniform definitions, rules of construction, and other requirements
                                                              21
                                                                   related to discovery requests set forth in Federal Rule of Civil Procedure 34.
                                                              22
                                                                         B.     The term “Plaintiff” means the plaintiff Douglas Kirkland and all of
                                                              23
                                                                   its affiliates, employees, representatives and agents.
                                                              24
                                                                         C.     The term “Defendants” mean defendants Nausicaa Rampony and The
                                                              25
                                                                   Cool Heart. LLC.
                                                              26
                                                                         D.     The term “Work” shall mean the copyright photograph or photographs
                                                              27
                                                                   at issue in this action described in the Complaint.
                                                              28


                                                                                                               2
                                                                                                                                       2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 4 of 83 Page ID
                                                                                                #:604



                                                               1         E.    The term “Website” shall refer to the Website alleged in the
                                                               2 Complaint where the Work was allegedly infringed.
                                                               3         F.    The term "Complaint" or refers to Plaintiff’s Amended Complaint
                                                               4 filed on February 25, 2020 in the United States District Court for the Central
                                                               5 District of California, Western Division, Case Number 2:20-cv-01374-CBM-
                                                               6 MAA.
                                                               7         G.    The term “document” shall mean, without limitation, the following
                                                               8 items: printed, recorded or produced by mechanical or computer generated process,
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 or written or produced by hand, and includes without limitation, handwritings,
                                                              10 typewritings, printing, photo stating, photographing and every other means of
                                                              11 recording or preserving a verbatim summary or record of any form of
                                                              12 communication or representation, including letters, words, pictures, sounds,
                                                              13 symbols, or any combination thereof and/or all transcript copies thereof; all
SRIPLAW




                                                              14 records, reports, papers, documents, books, logs, diaries, calendars, letters, notes,
                                                              15 memoranda, agreements, communications, brochures, correspondence, telegrams,
                                                              16 computer diskettes, copies of computer diskettes, computer print-outs in any form,
                                                              17 summaries of records of telephone conversations, summaries of records of
                                                              18 meetings or conferences, summaries of reports of investigations, paste-ups, lay-
                                                              19 outs, mock-up statements, receipts, invoices, records of account and other writings
                                                              20 as that term is defined by the Evidence Code.
                                                              21         H.    The term “Person” means any natural person, public or private
                                                              22 corporation, partnership, joint venture, association, group, government, or
                                                              23 governmental entity (including any governmental agency or political subdivision
                                                              24 of any government), and any other form of business or legal organizational
                                                              25 arrangement.
                                                              26         I.    The term “Statement” means any written or graphic statement, signed
                                                              27 or otherwise adopted or approved by the person making it, or any stenographic,
                                                              28 mechanical, electrical, audio, video, tape, or other recording or transcription of a


                                                                                                              3
                                                                                                                                       2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 5 of 83 Page ID
                                                                                                #:605



                                                               1 statement, which is a substantially verbatim recital of such statement and
                                                               2 contemporaneously recorded.
                                                               3         J.     The term “Identify” shall mean:
                                                               4                i.    With respect to a natural person, the person’s full name, present
                                                               5         business address, present residential address (last known if the present
                                                               6         addresses are unknown), and present telephone number; and
                                                               7                ii.   With respect to a document, its title, date, author(s), and if
                                                               8         different, the signer(s), addressee(s), recipient(s), subject matter and substance,
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9         its present location, and the identity of its custodian(s). All documents shall be
                                                              10         so identified regardless of whether or not the document is in Plaintiff’s
                                                              11         possession, custody or control.
                                                              12         K.     The term “Describe” means a detailed statement of all things relating
                                                              13 to or affecting the particular subject to be described including, but not limited to,
SRIPLAW




                                                              14 dates, places and the names and addresses of any persons involved. With reference
                                                              15 to documents, communications, and agreements, the term “describe” also includes
                                                              16 a detailed statement of the substance of the facts and opinions made reference to or
                                                              17 stated in each document, communication, or agreement.
                                                              18         L.     The term “Communication” means any transmission or exchange of
                                                              19 information between two or more persons, orally or in writing and includes,
                                                              20 without limitation, any conversation or discussion, whether face-to-face or by
                                                              21 telephone, telegraph, telex, telecopier, the internet, text messaging, email, or any
                                                              22 other media.
                                                              23         M.     The term “all” includes the term “any”.
                                                              24         N.     The term “and” and “or” shall both be conjunctive and disjunctive.
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                               4
                                                                                                                                        2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 6 of 83 Page ID
                                                                                                #:606



                                                               1                                   INTERROGATORIES
                                                               2
                                                                         2.     Please provide the name(s), residence and business address and
                                                               3
                                                                   occupation of the person(s) answering these Interrogatories.
                                                               4
                                                                   ANSWER:
                                                               5
                                                               6
                                                               7
                                                                         3.     Please provide the name, address, telephone number, place of
                                                               8
                                                                   employment and job title of any person who has, claims to have or whom you believe
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                                   may have knowledge or information pertaining to any fact alleged in the pleadings (as
                                                              10
                                                                   defined in Federal Rule of Civil Procedure 7(a)) filed in this action, or any fact
                                                              11
                                                                   underlying the subject matter of this action.
                                                              12
                                                                   ANSWER:
                                                              13
SRIPLAW




                                                              14
                                                              15
                                                              16         4.     To the extent not listed in your response to Interrogatory No. 2, please

                                                              17 provide the name, address, telephone number, place of employment and job title of
                                                              18 any person who has, claims to have or whom you believe may have knowledge or
                                                              19 information pertaining to any defense, affirmative defense, and/or counterclaim now
                                                              20 or hereafter asserted in this Action.
                                                              21 ANSWER:
                                                              22
                                                              23
                                                              24         5.     Please state the specific nature and substance of the knowledge that you
                                                              25 believe the person(s) identified in your response to Interrogatory No. 2 may have.
                                                              26 ANSWER:
                                                              27
                                                              28


                                                                                                               5
                                                                                                                                        2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 7 of 83 Page ID
                                                                                                #:607



                                                               1         6.    Please state the specific nature and substance of the knowledge that you
                                                               2 believe the person(s) identified in your response to Interrogatory No. 3 may have.
                                                               3 ANSWER:
                                                               4
                                                               5
                                                               6         7.    Please identify where you obtained the Work.
                                                               7 ANSWER:
                                                               8
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10         8.    Please identify who published the Work.
                                                              11 ANSWER:
                                                              12
                                                              13
SRIPLAW




                                                              14         9.    Please provide the name of each person whom you may use as a fact
                                                              15 witness at trial.
                                                              16 ANSWER:
                                                              17
                                                                         10.   Please state in detail the substance of the facts to be provided by each
                                                              18
                                                                   person whom you may use as a fact witness at trial.
                                                              19
                                                                   ANSWER:
                                                              20
                                                              21     11. Please identify each document that you may use as an exhibit at trial.
                                                              22 ANSWER:
                                                              23
                                                              24 DATED: May 3, 2021                      Respectfully submitted,
                                                              25
                                                                                                         /s/ Jonah A. Grossbardt
                                                              26
                                                                                                         JONAH A. GROSSBARDT
                                                              27                                         SRIPLAW
                                                              28                                         Attorneys for Plaintiff Douglas Kirkland



                                                                                                              6
                                                                                                                                       2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 8 of 83 Page ID
                                                                                                #:608



                                                               1                             CERTIFICATE OF SERVICE
                                                               2       I am employed in the county of Los Angeles, state of California. I am over the
                                                               3 age of 18 and not a party to the within action; my business address is 8730 Wilshire
                                                                 Boulevard, Suite 350, Beverly Hills, California, 90211.
                                                               4
                                                               5     On May 3, 2021, I served the following: PLAINTIFF DOUGLAS
                                                               6 KIRKLAND’S FIRST SET OF INTERROGATORIES DIRECTED TO
                                                                 DEFENDANTS NAUSICAA RAMPONY AND THE COOL HEART, LLC [Set No.
                                                               7 1]
                                                               8
                                                                     on the interested parties below:
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10   Ms. Patsy Barron Martinez
                                                                   Kermisch & Paletz LLP
                                                              11
                                                                   12711 Ventura Blvd
                                                              12   Suite 200
                                                              13   Studio City, CA 91604
SRIPLAW




                                                                   patsy@kpsclaw.com
                                                              14   Attorney for Nausicaa Rampony
                                                              15
                                                                   ☐ BY FIRST CLASS MAIL. I served the documents by enclosing them in a sealed
                                                              16
                                                                   envelope or package with the postage pre-paid addressed to the persons at the address
                                                              17   above and placing the envelope for collection and mailing, following our ordinary
                                                              18   business practices. I am readily familiar with this business’s practice for collecting
                                                                   and processing correspondence for mailing. On the same day that correspondence is
                                                              19   placed for collection and mailing, it is deposited in the ordinary course of business
                                                              20   with the United States Postal Service. The envelope or package was placed in the mail
                                                                   at Los Angeles, California.
                                                              21
                                                              22 ☐ BY FEDERAL EXPRESS MAIL. I enclosed the documents in an envelope or
                                                              23 package provided by Federal Express and addressed to the persons listed above. I
                                                                 placed the envelope or package for collection and delivery at an office or a regularly
                                                              24
                                                                 utilized FedEX drop box.
                                                              25
                                                              26 ☒ BY ELECTRONIC MAIL. The undersigned does hereby certify that a true and
                                                                 correct copy of the foregoing document was served by electronic mail to all parties
                                                              27 listed above.
                                                              28


                                                                                                             7
                                                                                                                                     2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 9 of 83 Page ID
                                                                                                #:609



                                                               1          I declare under penalty of perjury pursuant to the laws of the United States that
                                                                   the foregoing is true and correct.
                                                               2
                                                               3 DATED: May 3, 2021
                                                                                                          /s/ Jonah A. Grossbardt
                                                               4
                                                                                                          JONAH A. GROSSBARDT
                                                               5                                          SRIPLAW
                                                               6                                          Attorneys for Plaintiff Douglas Kirkland

                                                               7
                                                               8
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10
                                                              11
                                                              12
                                                              13
SRIPLAW




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                               8
                                                                                                                                        2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 10 of 83 Page ID
                                                                                                #:610



                                                               1 Jonah A. Grossbardt (State Bar No. 283584)
                                                                 Matthew L. Rollin (State Bar No. 332631)
                                                               2 SRIPLAW
                                                               3 8730 Wilshire Boulevard
                                                                 Suite 350
                                                               4
                                                                 Beverly Hills, California 90211
                                                               5 323.364.6565 – Telephone
                                                               6 561.404.4353 – Facsimile
                                                                 jonah.grossbardt@sriplaw.com
                                                               7 matthew.rollin@sriplaw.com
                                                               8
                                                                 Attorney for Plaintiff
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 DOUGLAS KIRKLAND
                                                              10
                                                              11
                                                                                     UNITED STATES DISTRICT COURT
                                                              12
                                                              13                     CENTRAL DISTRICT OF CALIFORNIA
SRIPLAW




                                                              14
                                                              15   DOUGLAS KIRKLAND,                             Case No.: 2:20-cv-01374-CBM-
                                                                                                                 MAA
                                                              16
                                                                                                Plaintiff,
                                                              17                                                 PLAINTIFF DOUGLAS
                                                              18   v.                                            KIRKLAND’S FIRST REQUEST
                                                                                                                 FOR PRODUCTION OF
                                                              19   NAUSICAA RAMPONY, THE COOL                    DOCUMENTS DIRECTED TO
                                                              20   HEART, LLC, KFIR MOYAL ART                    DEFENDANTS NAUSICAA
                                                                   LLC FDBA KFIR MOYAL ART                       RAMPONY AND THE COOL
                                                              21   GALLERY INC., KFIR MOYAL ART                  HEART, LLC [Set No. 1]
                                                              22   GALLERY INC., AND KFIR MOYAL,
                                                              23
                                                                                             Defendants.
                                                              24
                                                              25
                                                              26 PROPOUNDING PARTY: Plaintiff, Douglas Kirkland
                                                              27 RESPONDING PARTY: Defendants, Nausicaa Rampony and the Cool Heart, LLC
                                                              28 SET NO.: ONE


                                                                                                             1
                                                                                                                                  2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 11 of 83 Page ID
                                                                                                #:611



                                                               1        Plaintiff DOUGLAS KIRKLAND, by and through his undersigned counsel, and
                                                               2 pursuant to Rule 34 of the Federal Rules of Civil Procedure, requests that Defendants
                                                               3 Nausicaa Rampony and The Cool Heart, LLC produce the documents requested below
                                                               4 for copying and inspection at the offices of SRIPLAW, 8730 Wilshire Boulevard,
                                                               5 Suite 350, Beverly Hills, California, 90211, within thirty days of service.
                                                               6
                                                               7                        DEFINITIONS AND INSTRUCTIONS
                                                               8       A.    The definitions, rules of construction and other requirements related to
                                                               9 discovery requests set forth in Federal Rule of Civil Procedure 34 are fully
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                                 incorporated as if fully set forth herein.
                                                              10
                                                              11       B.    “Plaintiff” means the plaintiff Douglas Kirkland.
                                                              12        C.     The term “Defendants” means Nausicaa Rampony and The Cool Heart,
                                                              13 LLC.
SRIPLAW




                                                              14       D.     The term "Complaint" or refers to the Amended Complaint filed on
                                                              15 February 25, 2020 in the United States District Court for the Central District of
                                                                 California, Western Division, Case number 2:20-cv-01374-CBM-MAA.
                                                              16
                                                                       E.     The term “Website” shall refer to the Website alleged in the Complaint
                                                              17
                                                                 where the Work was allegedly infringed.
                                                              18
                                                                       F.     The term “Work” means the copyrighted work alleged in the Complaint.
                                                              19
                                                              20       G.     The term “Copyrights” means the copyright registration(s) alleged in the
                                                                 Complaint.
                                                              21
                                                              22       H.     The terms “you” and “your” shall mean Defendants Nausicaa Rampony
                                                                 and The Cool Heart, LLC.
                                                              23
                                                              24       I.     The term “Gallery” means the art gallery operated by The Cool Heart,
                                                                 LLC.
                                                              25
                                                                       J.     The terms “document” and “electronically stored information”
                                                              26
                                                                 (abbreviated as “ESI”) shall have the meanings given in the Federal Rules of Civil
                                                              27 Procedure.
                                                              28


                                                                                                             2
                                                                                                                                     2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 12 of 83 Page ID
                                                                                                #:612



                                                               1            K.   The use of the singular form of any word includes the plural and vice
                                                                   versa.
                                                               2
                                                               3          L.     The word “document” shall include any writing, recording, electronically
                                                                   stored information or photograph in your actual or constructive possession, custody,
                                                               4   care or control, which pertain directly or indirectly, in whole or in part, either to any
                                                               5   of the subjects listed below or as to any other matter relevant to the issues in this
                                                                   action, or which are themselves listed below as specific documents, including, but not
                                                               6   limited to: correspondence, memoranda, notes, messages, diaries, minutes, books,
                                                               7   reports, charts, ledgers, invoices, computer printouts, microfilms, video tapes or tape
                                                                   recordings.
                                                               8
                                                                         M. The term “Agent” shall mean: any agent, employee, officer, director,
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                                 attorney, independent contractor or any other person acting at the direction of or on
                                                              10
                                                                 behalf of another.
                                                              11
                                                                         N.    The term “Person” shall mean any individual, corporation,
                                                              12 proprietorship, partnership, trust, association or any other entity.
                                                              13
SRIPLAW




                                                                         O.    The words “pertain,” “refer,” “concern,” or “relate to” mean the
                                                              14 following: pertain to, relates to, refers to, contains, concerns, describes, embodies,
                                                              15 mentions, constitutes, constituting, supports, corroborates, demonstrates, proves,
                                                                 evidences, shows, refutes, disputes, rebuts, controverts or contradicts.
                                                              16
                                                              17         P.    In responding to this request for the production of documents, you are
                                                                 under an obligation to make a diligent search of all files that you reasonably believe
                                                              18 may contain responsive documents. You are required to produce all documents in
                                                              19 your possession, custody or control, regardless of location. Documents in your
                                                                 possession, custody or control include documents held by: you, your employees,
                                                              20
                                                                 assistants, agents, representatives, attorneys, and advisors; any business entity of
                                                              21 which you were or are a principle, along with its officers, directors, employees,
                                                              22 agents, representatives, attorneys, and advisors’ and any other person whose actions
                                                                 you may direct with respect to this request for production.
                                                              23
                                                              24         Q.    If you withhold any document covered by this document request based
                                                                 upon a claim of privilege, a list is to be furnished identifying each such document
                                                              25 together with information called for in Federal Rule of Civil Procedure 26(b)(5).
                                                              26
                                                                         R.    If any objection is made to a document request or sub-part thereof, state
                                                              27 all of the grounds upon which the objection is based. If any document request is
                                                              28 objected to on the grounds of overbreadth, respond to the request as narrowed to
                                                                 conform with your objections.

                                                                                                               3
                                                                                                                                        2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 13 of 83 Page ID
                                                                                                #:613



                                                               1         S.    These requests are continuing so as to require supplemental responses in
                                                                   accordance with Rule 26(e).
                                                               2
                                                               3                REQUESTS FOR INSPECTION AND PRODUCTION

                                                               4         1.    All documents pertaining to your acquisition of the Work.
                                                               5
                                                                   RESPONSE:
                                                               6
                                                               7         2.    All documents showing your use of the Work.
                                                               8
                                                                   RESPONSE:
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10
                                                              11
                                                                         3.    All copies of the Work in the Defendants’ possession.
                                                              12
                                                              13 RESPONSE:
SRIPLAW




                                                              14
                                                              15
                                                              16         4.    All of your advertisements where the Work was used.
                                                              17
                                                                   RESPONSE:
                                                              18
                                                              19
                                                              20
                                                              21         5.    All documents pertaining to your use of the Work at the Gallery.

                                                              22 RESPONSE:
                                                              23
                                                              24
                                                              25         6.    All documents pertaining to revenue earned from the Gallery.
                                                              26
                                                              27 RESPONSE:
                                                              28


                                                                                                             4
                                                                                                                                       2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 14 of 83 Page ID
                                                                                                #:614



                                                               1        7.    All documents pertaining to communications regarding Plaintiff or the
                                                               2 Work.
                                                               3
                                                                 RESPONSE:
                                                               4
                                                               5
                                                               6
                                                               7        8.    All documents pertaining to requests for you to cease and desist from
                                                               8 infringing the Work.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                                 RESPONSE:
                                                              10
                                                              11
                                                              12
                                                              13        9.    All documents pertaining to claims of copyright infringement against
SRIPLAW




                                                              14 Defendants.
                                                              15
                                                                 RESPONSE:
                                                              16
                                                              17
                                                              18
                                                              19        10.   All documents you contend support any denials in your Answer.
                                                              20 RESPONSE:
                                                              21
                                                              22
                                                              23
                                                                        11.   All documents you contend support your affirmative defenses.
                                                              24
                                                              25 RESPONSE:
                                                              26
                                                              27
                                                              28


                                                                                                           5
                                                                                                                                   2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 15 of 83 Page ID
                                                                                                #:615



                                                               1        12.   All documents and ESI that Defendants identified in their Rule 26 Initial
                                                               2 Disclosures served in this case.
                                                               3
                                                                 RESPONSE:
                                                               4
                                                               5
                                                               6
                                                               7        13.   All documents you intend to use at trial.
                                                               8 RESPONSE:
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10
                                                              11
                                                                        14.   All documents identified in your Answers to Interrogatories.
                                                              12
                                                              13 RESPONSE:
SRIPLAW




                                                              14        15.   Your insurance policies providing coverage for the claims in this lawsuit.
                                                              15
                                                                   RESPONSE:
                                                              16
                                                              17      16. All reservations of rights letters or denials from your insurance
                                                              18 companies regarding the claims in this lawsuit.
                                                              19 RESPONSE:
                                                              20
                                                              21
                                                              22
                                                                   DATED: May 3, 2021                   Respectfully submitted,
                                                              23
                                                              24
                                                                                                        /s/ Jonah A. Grossbardt
                                                              25                                        JONAH A. GROSSBARDT
                                                              26                                        MATTHEW L. ROLLIN
                                                                                                        SRIPLAW
                                                              27                                        Attorneys for Plaintiff Douglas Kirkland
                                                              28


                                                                                                            6
                                                                                                                                    2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 16 of 83 Page ID
                                                                                                #:616



                                                               1                             CERTIFICATE OF SERVICE
                                                               2       I am employed in the county of Los Angeles, state of California. I am over the
                                                               3 age of 18 and not a party to the within action; my business address is 8730 Wilshire
                                                                 Boulevard, Suite 350, Beverly Hills, California, 90211.
                                                               4
                                                               5     On May 3, 2021, I served the following: PLAINTIFF DOUGLAS
                                                               6 KIRKLAND’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                 DIRECTED TO DEFENDANTS NAUSICAA RAMPONY AND THE COOL
                                                               7 HEART, LLC [Set No. 1]
                                                               8
                                                                     on the interested parties below:
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10   Ms. Patsy Barron Martinez
                                                                   Kermisch & Paletz LLP
                                                              11
                                                                   12711 Ventura Blvd
                                                              12   Suite 200
                                                              13   Studio City, CA 91604
SRIPLAW




                                                                   patsy@kpsclaw.com
                                                              14   Attorney for Nausicaa Rampony
                                                              15
                                                                   ☐ BY FIRST CLASS MAIL. I served the documents by enclosing them in a sealed
                                                              16
                                                                   envelope or package with the postage pre-paid addressed to the persons at the address
                                                              17   above and placing the envelope for collection and mailing, following our ordinary
                                                              18   business practices. I am readily familiar with this business’s practice for collecting
                                                                   and processing correspondence for mailing. On the same day that correspondence is
                                                              19   placed for collection and mailing, it is deposited in the ordinary course of business
                                                              20   with the United States Postal Service. The envelope or package was placed in the mail
                                                                   at Los Angeles, California.
                                                              21
                                                              22 ☐ BY FEDERAL EXPRESS MAIL. I enclosed the documents in an envelope or
                                                              23 package provided by Federal Express and addressed to the persons listed above. I
                                                                 placed the envelope or package for collection and delivery at an office or a regularly
                                                              24
                                                                 utilized FedEX drop box.
                                                              25
                                                              26 ☒ BY ELECTRONIC MAIL. The undersigned does hereby certify that a true and
                                                                 correct copy of the foregoing document was served by electronic mail to all parties
                                                              27 listed above.
                                                              28


                                                                                                             7
                                                                                                                                     2:20-cv-01374-CBM-MAA
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 17 of 83 Page ID
                                                                                                #:617



                                                               1          I declare under penalty of perjury pursuant to the laws of the United States that
                                                                   the foregoing is true and correct.
                                                               2
                                                               3 DATED: May 3, 2021
                                                                                                          /s/ Jonah A. Grossbardt
                                                               4
                                                                                                          JONAH A. GROSSBARDT
                                                               5                                          SRIPLAW
                                                               6                                          Attorneys for Plaintiff Douglas Kirkland

                                                               7
                                                               8
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10
                                                              11
                                                              12
                                                              13
SRIPLAW




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                                               8
                                                                                                                                        2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 18 of 83 Page ID
                                                                                                    #:618



                                                                   1 Jonah A. Grossbardt (State Bar No. 283584)
                                                                     Matthew A. Rollin (State Bar No. 332631)
                                                                   2 SRIPLAW
                                                                   3 8730 Wilshire Boulevard
                                                                     Suite 350
                                                                   4
                                                                     Beverly Hills, California 90211
                                                                   5 323.364.6565 – Telephone
                                                                   6 561.404.4353 – Facsimile
                                                                     jonah.grossbardt@sriplaw.com
                                                                   7 matthew.rollin@sriplaw.com
                                                                   8
                                                                     Attorney for Plaintiff
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9 DOUGLAS KIRKLAND
                                                                  10
                                                                  11
                                                                                         UNITED STATES DISTRICT COURT
                                                                  12
                                                                  13                     CENTRAL DISTRICT OF CALIFORNIA
SRIPLAW




                                                                  14
                                                                  15   DOUGLAS KIRKLAND,                             Case No.: 2:20-cv-01374-CBM-
                                                                                                                     MAA
                                                                  16
                                                                                                    Plaintiff,
                                                                  17                                                 PLAINTIFF DOUGLAS
                                                                  18   v.                                            KIRKLAND'S FIRST REQUEST
                                                                                                                     FOR ADMISSIONS DIRECTED
                                                                  19   NAUSICAA RAMPONY, THE COOL                    TO DEFENDANTS NAUSICAA
                                                                  20   HEART, LLC, KFIR MOYAL ART                    RAMPONY AND THE COOL
                                                                       LLC FDBA KFIR MOYAL ART                       HEART, LLC [Set No. 1]
                                                                  21   GALLERY INC., KFIR MOYAL ART
                                                                  22   GALLERY INC., AND KFIR MOYAL,
                                                                  23
                                                                                                 Defendants.
                                                                  24
                                                                  25
                                                                  26 PROPOUNDING PARTY: Plaintiff, Douglas Kirkland
                                                                  27 RESPONDING PARTY: Defendants, Nausicaa Rampony and The Cool Heart, LLC
                                                                  28 SET No.: ONE


                                                                                                                 1
                                                                                                                                    2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 19 of 83 Page ID
                                                                                                    #:619



                                                                   1
                                                                   2          Plaintiff Douglas Kirkland, by and through his undersigned counsel, and
                                                                   3 pursuant to Rule 36 of the Federal Rules of Civil Procedure, hereby requests that
                                                                   4 Defendant Nausicaa Rampony respond to the below Requests for Admissions within
                                                                   5 thirty days of service hereof.
                                                                   6
                                                                   7                                      DEFINITIONS
                                                                   8          A.    The definitions, rules of construction, and other requirements related to
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9 discovery requests set forth in Federal Rule of Civil Procedure 34 are incorporated as
                                                                  10 if fully set forth herein.
                                                                  11          B.    “Kirkland” or “Plaintiff” means the plaintiff Douglas Kirkland.
                                                                  12          C.    “Rampony” means the defendant Nausicaa Rampony.
                                                                  13          D.    “TCH” means the defendant The Cool Heart, LLC
SRIPLAW




                                                                  14          E.    “Website” means the URL https://www.thecoolheart.com.
                                                                  15          F.    “Gallery” means the gallery operated by Rampony.
                                                                  16          G.    The terms “document” and “electronically stored information”
                                                                  17 (abbreviated as “ESI”) shall have the meanings given in the Federal Rules of Civil
                                                                  18 Procedure.
                                                                  19          H.    The use of any singular form or a word shall include the plural and vice
                                                                  20 versa.
                                                                  21                                     INSTRUCTIONS
                                                                  22          The following instructions apply to the requests to admit below and should be
                                                                  23 considered part of each request.
                                                                  24          1.    These requests seek responses from Defendants which are accurate,
                                                                  25 complete and fully responsive as of the date the responses are executed. Should
                                                                  26 Defendants later learn that any response was incomplete, incorrect when made, or
                                                                  27 though correct when made is no longer accurate, the response or production shall be
                                                                  28 timely supplemented as required by Rule 26 of the Federal Rules of Civil Procedure.


                                                                                                                  2
                                                                                                                                        2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 20 of 83 Page ID
                                                                                                    #:620



                                                                   1        2.     No request shall be left unanswered merely because an objection is
                                                                   2 interposed. Where an objection is made to any request, or part thereof, the objection
                                                                   3 shall state with specificity all grounds. All objections shall be made in writing and
                                                                   4 delivered to the offices of SRIPLAW, 8730 Wilshire Boulevard, Suite 350, Beverly
                                                                   5 Hills, California, 90211.
                                                                   6        3.     In the event that Defendants or its agents object to any request herein
                                                                   7 based upon an allegation of privilege (including work product) or immunity to
                                                                   8 discovery, please provide all the information concerning the allegedly privileged
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9 documents and/or communications in accordance with Local Civil Rule 26.2.
                                                                  10        4.     These requests shall be deemed to be continuing and it is requested that
                                                                  11 Defendants serve supplementary responses as required by Rule 26(e).
                                                                  12
                                                                  13
SRIPLAW




                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28


                                                                                                                  3
                                                                                                                                       2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 21 of 83 Page ID
                                                                                                    #:621



                                                                   1                           REQUESTS FOR ADMISSION
                                                                   2        1.    Admit that Rampony operated the Gallery.
                                                                   3 RESPONSE:
                                                                   4        2.    Admit that the TCH obtained the Work on consignment from Kfir Moyal.
                                                                   5 RESPONSE:
                                                                   6        3.    Admit that the TCH obtained the Work on consignment from KFIR
                                                                   7 MOYAL ART LLC FDBA KFIR MOYAL ART GALLERY INC.
                                                                   8 RESPONSE:
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9        4.    Admit that the TCH obtained the Work on consignment from KFIR
                                                                  10 MOYAL ART GALLERY INC.
                                                                  11 RESPONSE:
                                                                  12        5.    Admit that Rampony obtained the Work on consignment from Kfir
                                                                  13 Moyal.
SRIPLAW




                                                                  14 RESPONSE:
                                                                  15        6.    Admit that the Rampony obtained the Work on consignment from KFIR
                                                                  16 MOYAL ART LLC FDBA KFIR MOYAL ART GALLERY INC.
                                                                  17 RESPONSE:
                                                                  18        7.    Admit that the Rampony obtained the Work on consignment from KFIR
                                                                  19 MOYAL ART GALLERY INC.
                                                                  20 RESPONSE:
                                                                  21        8.    Admit Rampony still has possession of the Work.
                                                                  22 RESPONSE:
                                                                  23        9.    Admit that TCH still has possession of the Work.
                                                                  24 RESPONSE:
                                                                  25        10.   Admit the genuineness of the document Instagram screenshots attached
                                                                  26 hereto as Exhibit 1.
                                                                  27 RESPONSE:
                                                                  28


                                                                                                               4
                                                                                                                                     2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 22 of 83 Page ID
                                                                                                    #:622



                                                                   1        11.   Admit the genuineness of the document URL screenshots attached hereto
                                                                   2 as Exhibit 2.
                                                                   3 RESPONSE:
                                                                   4        12.   Admit that Rampony displayed the Work at the Gallery.
                                                                   5 RESPONSE:
                                                                   6        13.   Admit that TCH displayed the Work at the Gallery.
                                                                   7 RESPONSE:
                                                                   8
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9 DATED: May 3, 2021                   Respectfully submitted,
                                                                  10
                                                                  11
                                                                                                          /s/ Jonah A. Grossbardt
                                                                  12                                      JONAH A. GROSSBARDT
                                                                  13                                      SRIPLAW
SRIPLAW




                                                                                                          Attorneys for Plaintiff Douglas Kirkland
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28


                                                                                                              5
                                                                                                                                    2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 23 of 83 Page ID
                                                                                                    #:623



                                                                   1                             CERTIFICATE OF SERVICE
                                                                   2       I am employed in the county of Los Angeles, state of California. I am over the
                                                                   3 age of 18 and not a party to the within action; my business address is 8730 Wilshire
                                                                     Boulevard, Suite 350, Beverly Hills, California, 90211.
                                                                   4
                                                                   5     On May 3, 2021, I served the following: PLAINTIFF DOUGLAS
                                                                   6 KIRKLAND'S FIRST REQUEST FOR ADMISSIONS DIRECTED TO
                                                                     DEFENDANTS NAUSICAA RAMPONY AND THE COOL HEART, LLC [Set No.
                                                                   7 1]
                                                                   8
                                                                         on the interested parties below:
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9
                                                                  10   Ms. Patsy Barron Martinez
                                                                       Kermisch & Paletz LLP
                                                                  11
                                                                       12711 Ventura Blvd
                                                                  12   Suite 200
                                                                  13   Studio City, CA 91604
SRIPLAW




                                                                       patsy@kpsclaw.com
                                                                  14   Attorney for Nausicaa Rampony
                                                                  15
                                                                       ☐ BY FIRST CLASS MAIL. I served the documents by enclosing them in a sealed
                                                                  16
                                                                       envelope or package with the postage pre-paid addressed to the persons at the address
                                                                  17   above and placing the envelope for collection and mailing, following our ordinary
                                                                  18   business practices. I am readily familiar with this business’s practice for collecting
                                                                       and processing correspondence for mailing. On the same day that correspondence is
                                                                  19   placed for collection and mailing, it is deposited in the ordinary course of business
                                                                  20   with the United States Postal Service. The envelope or package was placed in the mail
                                                                       at Los Angeles, California.
                                                                  21
                                                                  22 ☐ BY FEDERAL EXPRESS MAIL. I enclosed the documents in an envelope or
                                                                  23 package provided by Federal Express and addressed to the persons listed above. I
                                                                     placed the envelope or package for collection and delivery at an office or a regularly
                                                                  24
                                                                     utilized FedEX drop box.
                                                                  25
                                                                  26 ☒ BY ELECTRONIC MAIL. The undersigned does hereby certify that a true and
                                                                     correct copy of the foregoing document was served by electronic mail to all parties
                                                                  27 listed above.
                                                                  28


                                                                                                                 6
                                                                                                                                      2:20-cv-01374-CBM-MAA
                                                                  Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 24 of 83 Page ID
                                                                                                    #:624



                                                                   1          I declare under penalty of perjury pursuant to the laws of the United States that
                                                                       the foregoing is true and correct.
                                                                   2
                                                                   3 DATED: May 3, 2021
                                                                                                              /s/ Jonah A. Grossbardt
                                                                   4
                                                                                                              JONAH A. GROSSBARDT
                                                                   5                                          SRIPLAW
                                                                   6                                          Attorneys for Plaintiff Douglas Kirkland

                                                                   7
                                                                   8
          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK




                                                                   9
                                                                  10
                                                                  11
                                                                  12
                                                                  13
SRIPLAW




                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28


                                                                                                                   7
                                                                                                                                        2:20-cv-01374-CBM-MAA
Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 25 of 83 Page ID
                                  #:625




                           EXHIBIT
                              1
2/11/2020Case
       Case   2:20-cv-01374-CBM-MAAThe
            2:20-cv-01374-CBM-MAA     Document       104-3      Filed
                                       Cool HeArt (@thecoolheart)
                                    Document       21-4    Filed         09/21/21
                                                                  • Instagram
                                                                     02/25/20        andPage
                                                                              photosPage    2 of26
                                                                                         videos  58of         83 Page
                                                                                                              Page     ID
                                                                                                                   ID #:209
                                                                   #:626

                                                         Search     Search




                                          thecoolheart                  Follow


                                          636 posts        3,794 followers             486 following

                                            The Cool HeArt
                                            ART GALLERY 📧info@thecoolheart.com @sofitellosangeles
                                            www.eventbrite.com/e/the-cool-heart-tickets-94042881791?aff=utm_source…

                                            Followed by davenavarro and lovenausicaa




         Cardi B                 #TheCool…                  SHOW                 GALLERY               SHOW FEB        THE COOL…

                                   POSTS                                                          TAGGED




https://www.instagram.com/thecoolheart/                                                                                       1/3
2/11/2020Case
       Case   2:20-cv-01374-CBM-MAAThe
            2:20-cv-01374-CBM-MAA     Document       104-3      Filed
                                       Cool HeArt (@thecoolheart)
                                    Document       21-4    Filed         09/21/21
                                                                  • Instagram
                                                                     02/25/20        andPage
                                                                              photosPage    3 of27
                                                                                         videos  58of   83 Page
                                                                                                        Page     ID
                                                                                                             ID #:210
                                                          #:627

                                                Search     Search




https://www.instagram.com/thecoolheart/                                                                                 2/3
2/11/2020Case
       Case   2:20-cv-01374-CBM-MAAThe
            2:20-cv-01374-CBM-MAA     Document       104-3      Filed
                                       Cool HeArt (@thecoolheart)
                                    Document       21-4    Filed         09/21/21
                                                                  • Instagram
                                                                     02/25/20        andPage
                                                                              photosPage    4 of28
                                                                                         videos  58of   83 Page
                                                                                                        Page     ID
                                                                                                             ID #:211
                                                                  #:628

                                                       Search      Search




                                            ABOUT US   HELP     PRESS   API   JOBS   PRIVACY

                                          TERMS   DIRECTORY     PROFILES    HASHTAGS   LANGUAGE

                                                          © 2020 INSTAGRAM




https://www.instagram.com/thecoolheart/                                                                                 3/3
2/11/2020Case
       Case   2:20-cv-01374-CBM-MAADocument
            2:20-cv-01374-CBM-MAA   Document 104-3
                                               Stories
                                            21-4         Filed   09/21/21
                                                       • Instagram
                                                    Filed    02/25/20     Page
                                                                        Page 5 of29
                                                                                  58of   83 Page
                                                                                         Page     ID
                                                                                              ID #:212
                                                                  #:629

                                   SHOW • Follow 12w




https://www.instagram.com/stories/highlights/17916864217361698/                                          1/1
2/11/2020Case
       Case   2:20-cv-01374-CBM-MAADocument
            2:20-cv-01374-CBM-MAA   Document 104-3
                                               Stories
                                            21-4         Filed   09/21/21
                                                       • Instagram
                                                    Filed    02/25/20     Page
                                                                        Page 6 of30
                                                                                  58of   83 Page
                                                                                         Page     ID
                                                                                              ID #:213
                                                                  #:630

                                   Highlights • Follow 106w




https://www.instagram.com/stories/highlights/17912954599072680/                                          1/1
Case 2:20-cv-01374-CBM-MAA Document 104-3 Filed 09/21/21 Page 31 of 83 Page ID
                                  #:631




                           EXHIBIT
                              2
2/11/2020Case
       Case 2:20-cv-01374-CBM-MAA         TheCoolHeArt
              2:20-cv-01374-CBM-MAADocument
                                    Document  104-3
                                            21-4       | ArtGallery
                                                   Filed Filed      | Home Page
                                                                  09/21/21
                                                             02/25/20        Page
                                                                                7 of32
                                                                                     58of                            83 Page
                                                                                                                     Page     ID
                                                                                                                          ID #:214
                                                               #:632


                                        #The Cool HeART                                                                              0         0




ntact               Home                      Artists                  Fearless HeART                             Contact




                                                                                         thecoolheart
                                                                                         Sofitel Los Angeles at Beverly Hills



                                                                                       435      0                                         2d

                                                                                   thecoolheart ART SHOW� FEB 13
                                                                                   @sofitellosangeles PREVIEW on RSVP ONLY � after
                                                                                   show starting 9 PM ��������
                                                                                   #cardib lover her painting by #kfirmoyal DISCOVER
                                                                                   HIS NEW SERIE @thecoolheart . . . . #art #artshow
                                                                                   #artgallery #friezeartfair #losangeles #thecoolheart
                                                                                   #artist #interiordesign #collector #beverlyhills
                                                                                   #malibu #hollywood #sofitel #sofitellosangeles
                                                                                   #boutiquehotel #luxury #luxurylifestyle #realestate
                                                                                   #luxuryhouses #cardib #kfirmoyal #orlinski
                                                                                   #giulianobekor #kyliejenner




                               Giuliano Bekor                   Behind Pink Walls                                                 Keya
                                       View More                           View More                                            View More



                                                   3 free samples with any purchase
                                   1   2 3 4 5 6 7 8 9 10




https://www.thecoolheart.com                                                                                                                       1/3
2/11/2020Case
       Case 2:20-cv-01374-CBM-MAA         TheCoolHeArt
              2:20-cv-01374-CBM-MAADocument
                                    Document  104-3
                                            21-4       | ArtGallery
                                                   Filed Filed      | Home Page
                                                                  09/21/21
                                                             02/25/20        Page
                                                                                8 of33
                                                                                     58of                                     83 Page
                                                                                                                              Page     ID
                                                                                                                                   ID #:215
                                                                  #:633



                    Customer Service
                                          #The Cool HeART                                                             Shipping & Returns
                                                                                                                                           0



                    E: info@thecoolheart.com                                                                          Privacy Policy



                                                                       thecoolheart
                    Home                       Artists                      Fearless HeART                                  Contact


                                                                    200       1                                      2w
                                                    © 2018 by The Cool HeART
                                                                 thecoolheart Diamant dust on canvas : Get yours !
                                                                 Swipe -> GET YOUR PERFECT ART @thecoolheart
                                                                 @sofitellosangeles �K�����               ART IS
                                                                 FREEDOM #2020 THANK YOU K����K . . .
                                                                 #thecoolheart #artgallery #boutiquehotel
                                                                 #contemporaryart #popart #abstract #art
                                                                 #losangeles #sofitel #hotel #sofitelhotel #resort
                                                                 #artbasel #frieze #beverlyhills #rodeo #malibu
                                                                 #california #designer #interiordesign #losangeles
                                                                 #beverlyhills #malibu #nyc #nobu #jenniferhudson
                                                                 #friezeartfair #artbasel #artist #contemporaryart
                                                                 #popart #streetart #abstractart #california
                                                                 #hollywood #luxury

                                                                 frank_frankly_frank �




                    1   2 3 4




https://www.thecoolheart.com                                                                                                                   7/7
2/11/2020Case
       Case 2:20-cv-01374-CBM-MAA         TheCoolHeArt
              2:20-cv-01374-CBM-MAADocument
                                    Document  104-3
                                            21-4       | ArtGallery
                                                   Filed Filed      | Home Page
                                                                  09/21/21
                                                             02/25/20        Page
                                                                                9 of34
                                                                                     58of                    83 Page
                                                                                                             Page     ID
                                                                                                                  ID #:216
                                                      #:634


                                      #The Cool HeART                                                                       0      0




ntact               Home                    Artists           Fearless HeART                             Contact




                                                                                thecoolheart
                                                                                Sofitel Los Angeles at Beverly Hills



                                                                              212        10                                  38w

                                                                          thecoolheart ⚡Do You do you Saint Tropez ⚡
                                                                          #brigittebardot #bulldog #sculpture #painting
                                                                          #thecoolheart #hotel #sofitel #losangeles

                                                                          jasonmilov �
                                                                          dinakadri
                                                                          drclementlee ✨�
                                                                          brydenlando ⚡
                                                                          presidentikeion My fave
                                                                          thecoolheart @jasonmilov �
                                                                          thecoolheart @dinakadri thanks �
                                                                          thecoolheart @drclementlee �
                                                                          thecoolheart @presidentikeion ⚡⚡⚡
                                                                          nojealousyla �



                               Giuliano Bekor         Behind Pink Walls                                                  Keya
                                     View More                    View More                                            View More




https://www.thecoolheart.com                                                                                                           1/7
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA                    TheCoolHeArt
                                                  Document
                                                  Document  21-4 | Filed
                                                           104-3    ArtGallery | Home
                                                                    Filed02/25/20
                                                                             09/21/21 Page10
                                                                                      Page 35of
                                                                                             of58
                                                                                                83 Page
                                                                                                   PageID
                                                                                                        ID
                                                          #:635
                                                          #:217


                                      #The Cool HeART                                                                          0      0




ntact               Home                    Artists             Fearless HeART                             Contact




                                                                                      thecoolheart




                                                                                 35       2                                    161w

                                                                             thecoolheart ⚜THE WORLD IS SMALL. IN THE
                                                                             END WE ALL MEET UP IN BED⚜ 40x40 inch
                                                                             @thecoolheart @la_galeriemontaigne � DM for
                                                                             inquiry� #bardot #brigitte #icon #artgallery
                                                                             #galeriemontaigne #montaigneaddict
                                                                             #contemporaryart #popart #streetart #artgallery
                                                                             #nyc #miami #losangeles #beverlyhills #malibu
                                                                             #california #paris #london #realestate #homedecor
                                                                             #decoration #instagood #thecoolheart




                               Giuliano Bekor               Behind Pink Walls                                           Keya
                                     View More                       View More                                       View More




https://www.thecoolheart.com                                                                                                              1/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA                    TheCoolHeArt
                                                  Document
                                                  Document  21-4 | Filed
                                                           104-3    ArtGallery | Home
                                                                    Filed02/25/20
                                                                             09/21/21 Page11
                                                                                      Page 36of
                                                                                             of58
                                                                                                83 Page
                                                                                                   PageID
                                                                                                        ID
                                                          #:636
                                                          #:218


                                      #The Cool HeART                                                   0     0




ntact               Home                    Artists             Fearless HeART              Contact




                               Giuliano Bekor               Behind Pink Walls                         Keya
                                     View More                       View More                    View More




https://www.thecoolheart.com                                                                                      1/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA                              TheCoolHeArt
                                                            Document
                                                            Document  21-4 | Filed
                                                                     104-3    ArtGallery | Home
                                                                              Filed02/25/20
                                                                                       09/21/21 Page12
                                                                                                Page 37of
                                                                                                       of58
                                                                                                          83 Page
                                                                                                             PageID
                                                                                                                  ID
                                                                    #:637
                                                                    #:219
                                                                                       Shop Now



                                            #The Cool HeART                                                        0




                    Home                           Artists                Fearless HeART              Contact




                                                                                            Once you become
                                                                                             FEARLESS, life
                                                                                           becomes LIMITLESS

                                                                                                        Shop Now




                      thecoolheart
                      3.8K Followers | 486 Following | 636 Posts




https://www.thecoolheart.com                                                                                           2/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page13
                                                                          Page 38of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:638
                                              #:220


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     3/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page14
                                                                          Page 39of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:639
                                              #:221


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     4/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page15
                                                                          Page 40of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:640
                                              #:222


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     5/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page16
                                                                          Page 41of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:641
                                              #:223


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     6/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page17
                                                                          Page 42of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:642
                                              #:224


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     7/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page18
                                                                          Page 43of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:643
                                              #:225


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     8/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page19
                                                                          Page 44of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:644
                                              #:226


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     9/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page20
                                                                          Page 45of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:645
                                              #:227


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     10/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page21
                                                                          Page 46of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:646
                                              #:228


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     11/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page22
                                                                          Page 47of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:647
                                              #:229


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     12/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page23
                                                                          Page 48of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:648
                                              #:230


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     13/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page24
                                                                          Page 49of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:649
                                              #:231


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     14/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page25
                                                                          Page 50of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:650
                                              #:232


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     15/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page26
                                                                          Page 51of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:651
                                              #:233


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     16/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page27
                                                                          Page 52of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:652
                                              #:234


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     17/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page28
                                                                          Page 53of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:653
                                              #:235


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     18/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page29
                                                                          Page 54of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:654
                                              #:236


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     19/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page30
                                                                          Page 55of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:655
                                              #:237


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     20/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page31
                                                                          Page 56of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:656
                                              #:238


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     21/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page32
                                                                          Page 57of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:657
                                              #:239


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     22/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page33
                                                                          Page 58of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:658
                                              #:240


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     23/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page34
                                                                          Page 59of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:659
                                              #:241


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     24/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page35
                                                                          Page 60of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:660
                                              #:242


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     25/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page36
                                                                          Page 61of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:661
                                              #:243


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     26/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page37
                                                                          Page 62of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:662
                                              #:244


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     27/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page38
                                                                          Page 63of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:663
                                              #:245


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     28/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page39
                                                                          Page 64of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:664
                                              #:246


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     29/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page40
                                                                          Page 65of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:665
                                              #:247


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     30/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page41
                                                                          Page 66of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:666
                                              #:248


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     31/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page42
                                                                          Page 67of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:667
                                              #:249


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     32/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page43
                                                                          Page 68of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:668
                                              #:250


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     33/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page44
                                                                          Page 69of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:669
                                              #:251


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     34/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page45
                                                                          Page 70of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:670
                                              #:252


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     35/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page46
                                                                          Page 71of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:671
                                              #:253


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     36/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page47
                                                                          Page 72of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:672
                                              #:254


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     37/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page48
                                                                          Page 73of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:673
                                              #:255


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     38/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page49
                                                                          Page 74of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:674
                                              #:256


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     39/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page50
                                                                          Page 75of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:675
                                              #:257


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     40/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page51
                                                                          Page 76of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:676
                                              #:258


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     41/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page52
                                                                          Page 77of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:677
                                              #:259


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     42/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page53
                                                                          Page 78of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:678
                                              #:260


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     43/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page54
                                                                          Page 79of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:679
                                              #:261


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     44/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page55
                                                                          Page 80of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:680
                                              #:262


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     45/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page56
                                                                          Page 81of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:681
                                              #:263


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     46/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA        TheCoolHeArt
                                      Document
                                      Document  21-4 | Filed
                                               104-3    ArtGallery | Home
                                                        Filed02/25/20
                                                                 09/21/21 Page57
                                                                          Page 82of
                                                                                 of58
                                                                                    83 Page
                                                                                       PageID
                                                                                            ID
                                              #:682
                                              #:264


                               #The Cool HeART                                            0




                    Home        Artists             Fearless HeART              Contact




https://www.thecoolheart.com                                                                     47/48
2/11/2020Case
         Case2:20-cv-01374-CBM-MAA
              2:20-cv-01374-CBM-MAA                       TheCoolHeArt
                                                     Document
                                                     Document  21-4 | Filed
                                                              104-3    ArtGallery | Home
                                                                       Filed02/25/20
                                                                                09/21/21 Page58
                                                                                         Page 83of
                                                                                                of58
                                                                                                   83 Page
                                                                                                      PageID
                                                                                                           ID
                                                             #:683
                                                             #:265


                                          #The Cool HeART                                                       0




                    Home                       Artists                   Fearless HeART          Contact




                    Customer Service                                                       Shipping & Returns
                    E: info@thecoolheart.com                                               Privacy Policy




                                                    © 2018 by The Cool HeART




https://www.thecoolheart.com                                                                                        48/48
